Per Curiam.
The applicant, George Wesley Ploward, was convicted by a jury of murder in the first degree in the Circuit Court for Howard County and sentenced to death on July 29, 1963. His conviction and sentence were affirmed by this Court in Howard v. State, 234 Md. 410. In this, his second application for leave to appeal under the Maryland Uniform Post Conviction Procedure Act, he contends that the Court should set aside his indictment and conviction under the ruling of Schowgurow v. State, 240 Md. 121, decided October 11, 1965. The Circuit Court for *728Howard County, by Judge T. Hunt Mayfield, denied his application. We affirm the dismissal of the application for the reasons given in Young v. Warden, 245 Md. 76, 224 A. 2d 842.

Order affirmed.